MEMORANDUM AND ORDER

DOUGLAS P. WOODLOCK, District Judge.
Plaintiff Henry DuLaurence filed this action against Liberty Mutual, his one*76time employer, and Arthur Telegen, the lawyer who represented Liberty Mutual during an employment termination action that DuLaurence pursued against Liberty Mutual in Massachusetts Superior Court. He seeks relief from two final judgments in Massachusetts: that entered in the underlying employment action and that entered in a collateral action that was dismissed pursuant to the anti-SLAPP (strategic lawsuits against public participation) státute, Mass. Gen. Laws ch. 231 § 59H, as well as damages arising from the conduct of Liberty Mutual and Tele-gen during the Massachusetts litigation. Defendants move to dismiss on various grounds. Concluding that I am without jurisdiction to review the state court judgments and that indeed I would have an obligation did I have jurisdiction to give full faith and credit to them, I dismiss this action.
L BACKGROUND
The factual background provided here is derived from DuLaurence’s Amended Complaint and incorporated documents. The procedural background is derived from the Amended Complaint and public records. Wilson v. HSBC Mortg. Servs., Inc., 744 F.3d 1, 7 (1st Cir.2014) (in addition to the complaint, courts may consider documents incorporated by reference in the complaint, matters of public record, and other matters susceptible to judicial notice).
Liberty Mutual is a Massachusetts corporation with a principal place of business in Boston, Massachusetts. Am. Compl. ¶ 16. DuLaurence worked for Liberty Mutual as an attorney and was terminated in April 1995. Id. ¶ 17. Telegen is a partner at the law firm Seyfarth Shaw. Id. ¶ 15.

A. First Superior Court Action: The Underlying Employment Action

DuLaurence brought an employment action in Suffolk Superior Court in July 1995 against Liberty Mutual and several of its employees alleging misconduct with respect to his termination Id. ¶ 17. Telegen represented Liberty Mutual and the individually named defendants throughout that action. DuLaurence brought claims in fourteen counts, thirteen of which were dismissed on summary judgment. Id. ¶ 20. DuLaurence contends that summary judgment was improperly granted as a result of unethical and criminal conduct by Telegen and Liberty Mutual. Id. ¶ 21. These allegations involve discovery-related conduct, including failing to respond to interrogatories, instructing witnesses not to answer questions in depositions, and refusing to produce deponents. See, e.g., id. ¶¶ 21, 51, 52, 54, 55, 58. During the course of discovery, DuLaurence filed multiple-interlocutory appeals disputing the Superior Court’s discovery orders, all of which were denied by the Appeals Court. Id. ¶1¶20, 49. Sanctions were assessed against DuLaurence in one of these appeals. Id. ¶ 70.
A jury trial took place in August 2004 against three Liberty Mutual employees on the sole remaining count of tortious interference with an employment relationship. Id. ¶ 23. The trial court directed a verdict in favor of one of the defendants, and the jury returned verdicts in favor of the remaining two defendants. Id. IT 24— 25.1 The court denied DuLaurence’s post-trial motions. Id. ¶ 26.
*77DuLaurence appealed the grant of summary judgment and the jury’s verdict to the Massachusetts Appeals Court, which affirmed and then denied DuLaurence’s petition for rehearing. Id. ¶ 26-27, 29; see also DuLaurence v. Liberty Mut. Ins. Co., (Employment Action Appeal), 74 Mass.App.Ct. 1125, 909 N.E.2d 558 (Mass.App.Ct.2009). In that appeal, DuLaurence raised the argument that he was entitled to relief due to discovery violations by defendants. This argument was rejected because the court found that he had “not identified any specific judicial rulings or advanced any proper appellate argument to show any abuse of judicial discretion.” Id. DuLaurence filed an Application for Further Appellate Review with the Massachusetts Supreme Judicial Court, which was denied. Id. ¶ 30. DuLaurence v. Liberty Mut. Ins. Co., 455 Mass. 1102, 914 N.E.2d 330 (Mass.2009). DuLaurence then filed a petition for a Writ of Certiora-ri with the United States Supreme Court, which was also denied. Id. ¶ 31. DuLaurence v. Liberty Mut. Ins. Co., 559 U.S. 1078, 130 S.Ct. 2119, 176 L.Ed.2d 741 (2010).

B. Second Superior Court Action: The State Collateral Action

DuLaurence filed a new complaint in the Superior Court in July 2010 against Liberty Mutual and Telegen. Id. ¶ 32. DuLau-rence alleged “tortious interference with the practice of law,” abuse of process, intentional infliction of emotional distress, negligent infliction of emotional distress, fraud and deceit against Telegen and Liberty Mutual based on their conduct of the first Superior Court employment action. DuLaurence also sought to set aside the judgment in the employment action pursuant to Mass. R. Civ. P. 60(b). Telegen and Liberty Mutual filed a motion to dismiss pursuant to 12(b)(6) and the Massachustts anti-SLAPP statute, Mass. Gen. Laws c. 231 § 59H. Id. ¶ 37. The Superior Court granted the Special Motion to Dismiss pursuant to anti-SLAPP and also granted the Rule 12(b)(6) motion, adopting the reasoning of the defendants without issuing a written opinion. Id. ¶ 30. The court denied DuLaurence’s motion for reconsideration. Telegen and Liberty Mutual filed a Request for Fees pursuant to the anti-SLAPP statute, and the Superior Court granted the request, awarding defendants $29,858.82. Id. ¶ 42. The court denied DuLaurence’s motion for reconsideration of this award.
The Appeals Court affirmed the Superi- or Court’s order as to the anti-SLAPP judgment, DuLaurence v. Telegen (Collateral Action Appeal), 83 Mass.App.Ct. 1101, 979 N.E.2d 237 (Mass.App.Ct.2012), and denied a motion for rehearing. Application for further review was denied by the Supreme Judicial Court, DuLaurence v. Telegen, 464 Mass. 1105, 982 N.E.2d 1189 (Mass.2013), and DuLaurence’s petition for Certiorari to the United States Supreme Court was also denied, DuLaurence v. Tel-egen, — U.S. -, 134 S.Ct. 897, 187 L.Ed.2d 774 (2014).

C. Instant Federal Collateral Action

DuLaurence commenced this action by filing a complaint against Liberty Mutual and Telegen on June 3, 2014. He filed an *78amended complaint on June 5, 2014. In essence, DuLaurence contends that Liberty Mutual and Telegen engaged in unethical practices during the first Superior Court action by withholding discovery and making incorrect and misleading statements to the court about what had been provided in discovery. DuLaurence seeks damages based on this conduct; he also seeks to have the judgments in the Employment and Collateral actions from Massachusetts state court be declared void.
The complaint alleges eleven counts as to both of the defendants, Liberty Mutual and Telegen. Count one is for an alleged violation of civil rights, pursuant to 42 U.S.C. § 1988. Counts two to four are counts alleging violations of federal criminal statutes. Count two alleges obstruction of justice, under 18 U.S.C. § 1512(c)(1) and (2), count three alleges conspiracy to obstruct justice, 18 U.S.C. § 1512(c) and § 371, and count four alleges obstruction of judicial proceedings, 18 U.S.C. § 1508.
Counts five to eight each seek to set aside the prior proceedings. Count five cites Rule 60(b)(3) of the Federal and Massachusetts Rules of Civil Procedure, count six cites Rule 60(b)(4) for the employment action, count seven cites Rule 60(b)(4) for the collateral action, and count eight cites the residual clause, Rule 60(b)(6). Count nine requests costs for unreasonable and vexatious multiplication of proceedings under 28 U.S.C. § 1927. Count ten alleges intentional interference with the practice of law. Count eleven alleges intentional infliction of emotional distress. Each of these counts concerns the conduct of Tele-gen and Liberty Mutual during litigation of the earlier state court proceedings.
Telegen and Liberty Mutual filed a motion to dismiss DuLaurence’s amended complaint generally; the defendants also filed a special motion to dismiss pursuant to Massachusetts General Laws ch. 231, § 59H, the anti-SLAPP statute. In addition, the defendants filed a motion to enjoin vexatious litigation. For his part, DuLaurence has opposed each of these motions and also moved to strike the motion to enjoin vexatious litigation and for sanctions against Telegen and Liberty Mutual.
II. THE DUTY OF THE FEDERAJL COURT NOT TO INTERFERE WITH FINAL STATE COURT JUDGMENTS
The plaintiff in this case essentially seeks review and displacement of final state court judgments. Finding that I have an obligation not to do so: (A) because lower federal courts lack jurisdiction for such an-undertaking, and (B) because even if jurisdiction were granted to entertain this litigation, I am affirmatively obligated to give full faith and credit to the relevant state judgments,- I will dismiss this case without reaching the merits of plaintiff’s substantive claims.

A. Subject Matter Jurisdiction and the Rooker-Feldman Doctrine

Although neither party raised concerns about this court’s jurisdiction in this matter, I have an obligation to inquire sua sponte into my ability to exercise subject matter jurisdiction. Fed.R.Civ.P. 12(h)(3); McCulloch v. Velez, 364 F.3d 1, 5 (1st Cir.2004). As a general proposition, federal district courts may exercise subject matter jurisdiction in accordance with congressional grants of authority such as for jurisdiction over suits against foreign states, 28 U.S.C. § 1330, those raising federal questions, id. § 1331, and those involving diversity of citizenship and at least the minimum requisite amount in controversy, id. § 1332. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, *79291, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005).
While DuLaurence has framed his claims in this action as arising under federal statutes, which typically leads to federal question jurisdiction, closer examination of the claims themselves makes clear that I do not have jurisdiction over this action. Congress granted authority for a federal court to review a state court judgment solely to the Supreme Court. 28 U.S.C. § 1257(a). In two cases, District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983) and Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923), the Supreme Court held that the lower federal courts do not have subject matter jurisdiction when a plaintiff seeks to have a federal court other than the Supreme Court act as an appellate court reviewing final state proceedings. Exxon, 544 U.S. at 284-85, 125 S.Ct. 1517. Under the so-called Rooker-Feldman doctrine, “lower federal courts are precluded from exercising appellate jurisdiction over final state-court judgments.” Lance v. Dennis, 546 U.S. 459, 465, 126 S.Ct. 1198, 163 L.Ed.2d 1059 (2006).
The Rooker-Feldman doctrine “is not simply preclusion by another name,” because it applies only in the limited circumstance “where a party in effect seeks to take an appeal of an unfavorable state-court decision to a lower federal court.” Lance, 546 U.S. at 465, 126 S.Ct. 1198. The doctrine applies to “cases brought by state-court losers complaining of injuries caused by state-court judgments rendered before the district court proceedings commenced and inviting district court review and rejection of those judgments.” Exxon, 544 U.S. at 284, 125 S.Ct. 1517.
In Exxon, the Supreme Court noted that it has only found the Rooker-Feld-man doctrine applicable in the two cases that form its name. Id. at 287, 125 S.Ct. 1517. The Court expressed concern that lower courts have occasionally attempted to extend Rooker-Feldman far beyond the contours of the cases in abrogation of federal-court jurisdiction granted by Congress to be concurrent with the jurisdiction of state courts. Id. at 283, 125 S.Ct. 1517. In Lance, the Court noted the “narrowness” of the Rooker-Feldman rule, in that it does not apply to parallel state and federal litigation, to review of executive or state administrative agency action, or to an action brought by a non-party to the prior state suit. Lance, 546 U.S. at 464, 126 S.Ct. 1198.
This action, which is a repackaging of the state court appeal, however, is precisely the type of case designed to fit within the narrow confines of the Rooker-Feldman doctrine. The doctrine applies only to (1) a party who lost in a state-court judgment that (2) was rendered before the federal action commenced, where (3) the party complains of injuries caused by the state-court judgment and (4) invites district court review and rejection of those judgments. See Silva v. Massachusetts, 351 Fed.Appx. 450, 454 (1st Cir.2009) (presenting the elements in a different order). It is beyond dispute that (1) DuLaurence lost in state court and (2) that the state court proceeding was final. The First Circuit has held that “when the highest state court in which review is available has affirmed the judgment below and nothing is left to be resolved, then without a doubt the state court proceedings have ‘ended.’ ” Id. at 455. The two state court proceedings that form the foundation of this action proceeded to a final judgment in Superior Court, were appealed through the Massachusetts courts, and DuLaurence sought writs of certiorari on both to the Supreme Court, which were denied.
*80The questions whether (3) DuLau-rence complains of injuries caused by the state court proceedings and (4) invites me to review and reject the state court judgments is only slightly more complex. Some of DuLaurence’s claims, specifically his claims under Rule 60, explicitly ask me to review and reverse the state court decisions. He also purports to bring additional federal claims, such as those stemming from federal criminal law and federal civil rights law. The fact that the federal questions DuLaurence seeks to raise were not addressed by the state court in the specific terms of the federal statutes does not make a difference here. To be sure, the Supreme Court in Exxon did note that a plaintiff could bring an “independent claim” over which the federal courts would still have jurisdiction even if the claim denied a state court’s legal conclusion. Exxon, 544 U.S. at 293, 125 S.Ct. 1517. A claim is “independent” when a party alleges that the injury was caused by the defendant, separate from the state court decision. See Galibois v. Fisher, 174 Fed.Appx. 579, 580 (1st Cir.2006) (unpublished, per curiam). However, DuLaurence’s claims in this case are not the type of independent claims that I may review. Rather, they are directly and inextricably tied to the state court judgments themselves.
First Circuit precedent is clear that a claim need not directly assert that it is attempting to appeal or attack a state court decision in order to fall within the scope of the Rooker-Feldman doctrine. Rather, a plaintiffs claims may be “an effort to do an end run around the state court’s judgment.” Miller v. Nichols, 586 F.3d 53, 59 (1st Cir.2009). The Rooker-Feldman doctrine is properly applied “where, regardless of how the claim is phrased, ‘the only real injury to Plaintiffs is ultimately still caused by a state-court judgment.’ ” Silva v. Massachusetts, 351 Fed.Appx. 450, 455 (1st Cir.2009) (quoting Davison v. Gov’t of Puerto Rico-Puerto Rico Firefighters Corps., 471 F.3d 220, 223 (1st Cir.2006)). “Rooker-Feldman squarely applies” when the substance of a plaintiffs request would require me to “review and reject a final state court judgment.” Davison, 471 F.3d at 223.
In this case, DuLaurence does not allege any violation or misconduct by the defendants that occurred outside of or separate from their conduct during the state court litigation. The only possible harm that DuLaurence suffered due to any discovery misconduct was as a result of the state court rulings based on that discovery. The relief requested by DuLaurence includes vacatur of the judgments in favor of defendants and entry of judgment for Du-Laurenee in the underlying actions. Throughout the complaint, in addition to attacking the conduct of the defendants and despite framing the counts as being directed to the two plaintiffs, DuLaurence also makes repeated allegations about unethical, criminal, and illegal conduct by the judges that presided over the case in state court. See, e.g., Amend. Compl. ¶¶ 115-32.
If “a plaintiff implicitly or explicitly seeks review and rejection of the state judgment, then a federal suit seeking an opposite result is an impermissible attempt to appeal the state judgment to the lower federal courts,” which the Rooker-Feld-man doctrine teaches means that the federal courts lack jurisdiction. Federación de Maestros de Puerto Rico v. Junta de Relaciones del Trabajo de Puerto Rico, 410 F.3d 17, 24 (1st Cir.2005) (internal citations, quotation and correction marks omitted). Each of the claims that DuLau-rence makes in this action is, explicitly or implicitly, asking me to review the conduct of the parties and the courts in the Massachusetts state action, to review the ulti*81mate state court judgment, and to find error that entitles him to relief from the state court judgments. DuLaurenee’s efforts to challenge the conduct of discovery and the rulings of judges in the state court action present themes and minor variations on the original state court actions themselves. While DuLaurence attempts to repackage these claims as federal questions, it is plain that the conduct and outcomes of which he complains are those from the earlier state lawsuits, and that he seeks recourse in federal court to re-litigate the same issues that came to final resolution in the state courts.
Although the Rooker-Feldman doctrine is a narrow one, the core of the doctrine is designed to address precisely these situations. DuLaurence asks me to act as a federal appellate court in these completed state proceedings. I do not have subject matter jurisdiction to do so.

B. Res Judicata

Even if I did have jurisdiction, I would be obligated to conclude that the final judgments in state court preclude-further review of the claims DuLaurence now makes. I give judgments the same res judicata effect they would receive in Massachusetts state court. See generally 28 U.S.C. § 1738; see also Isaac v. Schwartz, 706 F.2d 15, 16-17 (1st Cir.1983). The term res judicata refers to two types of preclusion: claim preclusion and issue preclusion. Kobrin v. Bd. of Registration in Med., 444 Mass. 837, 832 N.E.2d 628, 634 (2005). Claim preclusion makes a prior final judgment conclusive on parties, preventing them from re-litigating matters that were or could have been adjudicated in that action. Id. Claim preclusion requires “(1) the identity or privity of the parties to the present and prior actions, (2) identity of the cause of action, and (3) prior final judgment on the merits.” Id.
Issue preclusion prevents re-litigation of the same issue in a later action based on a different claim. Id. To find issue preclusion, a court must find that “(1) there was a final judgment on the merits in the prior adjudication; (2) the party against whom preclusion is asserted was a party (or in privity with a party) to the prior adjudication; and (3) the issue in the prior adjudication was identical to the issue in the current adjudication.” Id. Some of the allegations in this action are barred by both types of preclusion, but issue preclusion has the broader scope in this case.
Both doctrines require that there be a final judgment on the merits in the prior case, and DuLaurence contends that there has not been one here. While not every issue in this case has been determined by terms on the merits, the issues surrounding the conduct of discovery have been. During the first Superior Court action, three Superior Court judges issued discovery orders. DuLaurence took four interlocutory appeals to the Appeals Court, and his appeals were denied each time. After summary judgment and trial, DuLaurence again appealed the discovery rulings and violations he alleged below.
The Appeals Court in the employment action noted that it was “unnecessary to enter th[e] thicket” of the parties’ motions and allegations of misconduct because Du-Laurence had not identified any judicial ruling that showed an abuse of judicial discretion. DuLaurence, 909 N.E.2d 558. While DuLaurence argues that the Appeals Court failed to consider his allegations of discovery abuse seriously because they refused to engage at great length with the record, his argument misses the point: discovery is left to. the discretion of the trial judge, and an appellate court has need only to satisfy itself that the appealing party has not shown that the judge *82abused her discretion in particular rulings. See Solimene v. B. Grauel & Co., 399 Mass. 790, 507 N.E.2d 662, 668 (1987)(“The conduct and scope of discovery is within the sound discretion of the judge ... we do not interfere with the judge’s exercise of discretion in the absence of a showing of prejudicial error resulting from an abuse of discretion.”) (citations omitted). The Appeals Court held, on the merits, that DuLaurence had not shown he was entitled to any relief due to the conduct of discovery.
The finality of that ruling was acknowledged by the Appeals Court again, in the appeal of the collateral action. 979 N.E.2d 237, n. 2. In that decision, the Appeals Court wrote:
DuLaurence’s factual allegations in this action closely tracked those raised in his appeal from the adverse judgment. In that appeal, DuLaurence maintained that he was entitled to relief from the judgment based on the ‘egregious discovery violations that clearly prejudiced his case.’ According to DuLaurence, the defendants’ misconduct included violations of numerous court orders, withholding evidence, misleading judges, misrepresentation, the violation of ‘almost every disciplinary rule,’ and fraud on the court. DuLaurence’s argument regarding the discovery abuses did not meet proper appellate standards. He therefore failed to show prejudicial error or an abuse of discretion. See DuLau-rence v. Liberty Mut. Ins. Co., 74 Mass. App.Ct. 1125 [2009 WL 2030646] (2009). The adverse judgment and the unfavorable discovery rulings are now final and not subject to collateral attack in this proceeding.
Similarly, in this action, DuLaurence seeks to re-litigate the underlying alleged discovery violations and related misconduct by both defendants and the trial court judge. His failure to challenge those rulings successfully on appeal in the employment action, however, precludes him from challenging them in any subsequent action.
The fact that DuLaurence has brought some claims in this case that differ by terms from those in the state actions does not affect this analysis. Identity of critical issues, for purposes of issue preclusion, need not have been asserted in identical claims, so long as there is sufficient overlap between the claims. Alba v. Raytheon, 441 Mass. 836, 809 N.E.2d 516, 522 (2004). Similarly, for claim preclusion, the claims need not be completely identical—a cause of action is a set of facts characterized as a single transaction or series of related transactions, and the “cause of action” for purposes of claim preclusion is identified by a common nucleus of operative facts even if those facts give rise to multiple counts under different legal theories. Apparel Art Int’l, Inc. v. Amertex Ent. Ltd,., 48 F.3d 576, 583 (1st Cir.1995).
The state court held that DuLaurence had not shown that the Superior Court judges abused their discretion in resolving discovery-related conflicts. Even though DuLaurence claims that the courts got it wrong in the prior action, he may not relitigate that proposition here. See Baltimore S.S. Co. v. Phillips, 274 U.S. 316, 325, 47 S.Ct. 600, 71 L.Ed. 1069 (1927) (“the effect of the judgment ... is the same whether resting upon an erroneous view of the law or not. A judgment merely voidable because based upon an erroneous view of the law is not open to collateral attack, but can be corrected only by a direct review and not by bringing another action upon the same cause.”)
*83While this will likely be little comfort to DuLaurenee, as a technical matter, there was not a judgment on the merits as to the 12(b)(6) motion in the second Superior Court action. The Superior Court in the collateral action dismissed on two grounds stated in the alternative: anti-SLAPP and 12(b)(6). While 12(b)(6) is usually a dismissal on the merits with res judicata effect, Isaac, 706 F.2d at 17, when “a judgment of a court of first instance ... is based on determinations of two issues, either of which standing independently would be sufficient to support the result, the judgment ... is not conclusive with respect to either issue standing alone” unless both are affirmed on appeal. York Ford, Inc. v. Bldg. Inspector & Zoning Adm’r of Saugus, 38 Mass.App.Ct. 938, 647 N.E.2d 85, 87-88 and n. 6, 7 (1995) (quoting Restatement (Second) of Judgments § 27 comment i (1982)). Here, the Appeals Court affirmed the dismissal on the grounds of the anti-SLAPP statute, a statute that does not turn on the merits of the underlying claims, and did not reach the alternative grounds of 12(b)(6); consequently, the 12(b)(6) ruling of the Superior Court in the collateral action is not a final judgment on the merits.
The Superior Court decision in the collateral action and the decision on appeal did, however, determine the merits of the anti-SLAPP motion, finding that the activity was protected petitioning activity that warrants protection under the statute. That determination from the collateral action is therefore given preclusive effect as, of course, are the final determinations of the original state action. Accordingly, I conclude that even if I did have jurisdiction, the state actions resolved with finality against DuLaurenee the very issues and claims that DuLaurenee attempts to raise again here. He is precluded from relit-igating them.
III. DEFENDANTS’ MOTION TO ENJOIN VEXATIOUS LITIGATION AND PLAINTIFF’S MOTION TO STRIKE AND REQUEST FOR SANCTIONS
Because I lack jurisdiction to reach the merits of—or perhaps more accurately, the manifest lack of merit to—DeLaurence’s Complaint, I have considered it inappropriate to address those merits in connection with the defendants’ motions to dismiss. But the defendants, understandably apprehensive of DeLaurence’s prolonged pursuit of meritless claims, seek an injunction from this Court to protect them against future litigation by the plaintiff. Demonstrating the lack of self awareness and professional competence which has characterized his pursuit of this related litigation, DeLaurence for his part requests sanctions of his own against the defendants.
Telegen and Liberty Mutual move, pursuant to Rule 11 of the Federal Rules of Civil Procedure and the inherent powers of the court, for an order enjoining DuLaurenee from filing any further actions against defendants without my leave and until he has paid the attorneys’ fees and costs that they were awarded in the anti-SLAPP ruling of the collateral action by the state court.
Federal courts have discretionary powers to regulate the conduct of litigants, including “the ability to enjoin a party—even a pro se party—from filing frivolous and vexatious motions.” United States v. Gomez-Rosario, 418 F.3d 90, 101(lst Cir.2005). While even a pro se litigant is not immunized from sanctions, Jones v. Social Security Administration, 2004 WL 2915290, *4 (D.Mass. Dec. 14, 2004). I note that DuLaurenee has been a Massachusetts licensed attorney since 1968, according to the Board of Bar Overseers.*842
This action is nearly identical to the collateral action brought and dismissed in state court prior to this suit. Both this action and the state court collateral action are primarily based on discovery violations and rulings that took place in the employment action, a case that previously resolved on the merits the same discovery and related issues that are at the heart of DuLaurence’s claims here. As in Castro v. United States, DuLaurenee has “made allegations in previous suits that are virtually identical to certain allegations made in the instant case,” and has demonstrated a “propensity to repeatedly file suit against the same defendants ... even in the face of adverse judgments.” 775 F.2d 399, 409 (1st Cir.1985), abrogated on other grounds by Stevens v. Dep’t of the Treasury, 500 U.S. 1, 111 S.Ct. 1562, 114 L.Ed.2d 1 (1991).
Yet DuLaurenee asks that the motion to enjoin vexatious litigation be stricken and that sanctions be ordered instead against Telegen and Liberty Mutual. The request to strike is without foundation, and the motion for sanctions against the defendants is denied as both procedurally and substantively insufficient. Fed.R.Civ.P. 11(c)(2).
The employment action was filed, litigated, tried to a jury, and appealed. DuLau-rence lost. His filing of the state court collateral action demonstrates his obdurate and heedless inclination to continue challenging, without good reason and without a procedurally valid mechanism for doing so, the judgment in the employment action, despite a final and valid judgment. For that exercise, he faces state court sanctions. He has now continued his meritless challenge to the underlying state court judgment in this court.
DuLaurence’s vitriolic language in this action, including personal attacks on the judges who have decided his cases in the past, suggest that he is unlikely to accept the decision in this case either. Nonetheless, the principal ground for dismissal was not one identified by the defendants in the motion to dismiss submissions and DeLau-rence himself appears without competence in federal litigation. Because DeLaurence might be considered unfamiliar with the legal principles which bar this case in this court, I will not now enter the injunction defendants seek. Further litigation on these matters in this court, however, will likely result in severe consequences about which DeLaurence, irrespective of his pri- or unfamiliarity with federal practice, is now on clear notice.
IV. CONCLUSION
For the reasons set forth more fully above, it is hereby ORDERED that:
1. Defendants’ Motion to Dismiss Plaintiffs Amended Complaint and Independent Action to Set Aside Superior Court Judgment (Doc. No. 14) is GRANTED;
2. Defendants’ Special Motion to Dismiss Plaintiffs Complaint Pursuant to Mass. Gen. Laws Ch. 231, § 59H (Doc. No. 18) is treated as MOOT;
3. Defendants’ Motion to Enjoin Vexatious Litigation (Doc. No. 23) is DENIED;
4. Plaintiffs Motion to Strike and Request for Sanctions (Doc. No. 24) is DENIED.

. DuLaurence occasionally characterizes the jury verdict as having been in his favor, adding to his list of grievances his wrongful deprivation of damages pursuant to the jury’s verdict. The characterization is incorrect. The jury verdict was a special verdict. While the jury found that one of the defendants acted with malice, it also found that he acted *77in Liberty Mutual’s corporate interest. Id. ¶ 125. In DuLaurence’s appeal of the employment action, he argued that this finding would have resulted in liability against Liberty Mutual if Liberty Mutual had remained in the case, and asked the Superior Court to amend the judgment and reconsider its ruling dismissing the wrongful termination count against Liberty Mutual on summary judgment. The judge declined to do so, and that decision was upheld on appeal. DuLaurence v. Liberty Mut. Ins. Co. (Employment Action Appeal), 74 Mass.App.Ct. 1125, 909 N.E.2d 558 (Mass.App.Ct.2009).


. DeLaurence is currently in inactive status as a member of the Massachusetts bar. His right of audience here is based on his pro se status to pursue personal claims and not as a member of the bar.